Election/Restrictions
Claims 1-16 and 19-21 are allowable. The restriction requirement to the distinct species of Species F , as set forth in the Office action mailed on 8/28/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 17-18 and 22-23, directed to an unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claims 17-18 and 22-23.

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art to Mozingo, US 4,932,178 discloses a mat assembly comprising a plurality of structural beams disposed side-by-side; a plurality of flitch plates; and a plurality of fasteners extending crosswise to the beams and flitch plates securing them together. This is shown in Fig. 2 of Mozingo reproduced below. 

    PNG
    media_image1.png
    515
    732
    media_image1.png
    Greyscale

Mozingo discloses structural beams of wood rather than composite plastics material. Penland, Jr. et al., US 2016/0177515 discloses a mat construction wherein boards of the mat construction can be composite plastics material:

    PNG
    media_image2.png
    137
    408
    media_image2.png
    Greyscale

However, it is held that “a composite plastics material” as claimed is specifically two plastics materials. Because Penland does not expressly specify two plastic materials, Penland is found to not teach a composite plastics material as claimed. As such, there is no reasonably suggestion in the prior art for a mat assembly with structural beams of composite plastics material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633